People v Hernandez (2017 NY Slip Op 07338)





People v Hernandez


2017 NY Slip Op 07338


Decided on October 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2017

Manzanet-Daniels, J.P., Mazzarelli, Moskowitz, Kahn, Kern, JJ.


4760 305/14

[*1]The People of the State of New York, Respondent,
vSean Charles Hernandez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Meaghan L. Powers of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Ethan Greenberg, J.), rendered February 4, 2016, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of 1½ years, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal (see People v Powell, 140 AD3d 401 [1st
Dept 2016], lv denied 28 NY3d 1074 [2016]), we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 19, 2017
CLERK